                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

     PAMELA A. KACZMAREK,                       )
                                                )
                        Plaintiff,              )
                                                )      No. 17 C 2785
           v.                                   )
                                                )      Magistrate Judge
     NANCY A. BERRYHILL, Acting                 )      Maria Valdez
     Commissioner of Social Security,           )
                                                )
                        Defendant.              )
                                                )

                     MEMORANDUM OPINION AND ORDER

        This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of the Social Security Administration (“Commissioner”)

denying Plaintiff Pamela A. Kaczmarek’s claims for Disability Insurance Benefits

(“DIB”) under Titles II of the Social Security Act (the “Act”). The parties have

consented to the jurisdiction of the United States Magistrate Judge pursuant to 28

U.S.C. § 636(c). For the reasons that follow, Plaintiff’s motion for summary

judgment [Doc. No. 19] is denied and the Commissioner’s cross-motion for summary

judgment [Doc. No. 27] is granted.

                                     BACKGROUND

I.      PROCEDURAL HISTORY

        Plaintiff filed her application for DIB on January 29, 2013, alleging disability

due to fibromyalgia, severe arthritis, pain, and alpha 1 antitrypsin deficiency. (R.

255–56.) Her application were denied initially and again upon reconsideration.


                                            1
(R.103, 112.) Plaintiff presented for a hearing before an Administrative Law Judge

(“ALJ”) on October 7, 2015, 1 represented by an attorney. (R. 35–76.) A vocational

expert (“VE”) was present and offered testimony. (Id.) On January 11, 2016, the

ALJ issued an unfavorable decision. (R. 18–28.) The Appeals Council denied review

on February 14, 2017, leaving the ALJ’s decision as the final decision of the

Commissioner and, therefore, reviewable by the District Court under 42 U.S.C. §

405(g). See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005); Herron v.

Shalala, 19 F.3d 329, 332 (7th Cir. 1994); (R. 1–3.)

II.    ALJ DECISION

       At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since her alleged onset date. (R. 20.) At step two, the ALJ found

that through her date last insured of December 31, 2013, Plaintiff suffered from

severe impairments of fibromyalgia and cervical degenerative disc disease, but her

alpha 1 antitrypsin deficiency and arthritis of the knee were non-severe. (Id.) At

step three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medical equaled the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 21.)

       Before step four, the ALJ found that she had the residual functional capacity

(“RFC”) to perform work at a light exertional level, subject to a limitation on

concentrated exposure to temperature extremes. (R. 22.) At step four, the ALJ

concluded that through her date last insured, Plaintiff was capable of performing


1Plaintiff originally presented at a hearing on June 25, 2015 but was granted an extension
to find representation. (R. 77–94.)
                                             2
her past relevant work as an office clerk and accounting clerk and therefore was not

disabled under the Act. (R. 27–28.)

                                    DISCUSSION

I.    ALJ STANDARD

      Under the Act, a person is disabled if he has an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d)(1)(a). In order to determine whether a plaintiff is disabled, the ALJ

considers the following five questions in order: (1) Is the plaintiff presently

unemployed? (2) Does the plaintiff have a severe impairment? (3) Does the

impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the plaintiff unable to perform his former

occupation? and (5) Is the plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

      An affirmative answer at either step three or step five leads to a finding that

the plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386,

389 (7th Cir. 1992). A negative answer to any remaining question precludes a

finding of disability. Id. The plaintiff bears the burden of proof at steps one through

four. Id. Once the plaintiff shows an inability to perform past work, the burden then

shifts to the Commissioner to show the plaintiff’s ability to engage in other work

existing in significant numbers in the national economy. Id.



                                            3
II.   JUDICIAL REVIEW

      Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ's decision is

limited to determining whether the ALJ's findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ's decision must be affirmed even if “reasonable minds could differ” as long as

“the decision is adequately supported.”) (internal citation omitted).

      The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ's analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a plaintiff, “he must build an

accurate and logical bridge from the evidence to [her] conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex



                                           4
rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning. . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         We review the ALJ’s decision but we play an “extremely limited” role. Elder,

529 F.3d at 413. Where conflicting evidence would allow reasonable minds to differ,

the responsibility for determining whether a plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.     ANALYSIS

         Plaintiff argues remand is appropriate because: (1) the ALJ’s credibility

determination was patently wrong; and (2) the ALJ’s proffered RFC was erroneous. 2

For the reasons that follow, the Court disagrees.




2In her opening brief, Plaintiff also alleged a step five error but did not present any
supporting arguments; therefore, the asserted error is waived.


                                               5
       A.     Credibility Assessment

       Because the RFC assessment will often “depend heavily on the credibility of

[a claimant's] statements concerning the ‘intensity, persistence and limiting effects’

of [his] symptoms,” the Court first addresses Plaintiff's argument that the ALJ

improperly analyzed his symptom statements. See Bjornson v. Astrue, 671 F.3d 640,

645 (7th Cir. 2012); see also Outlaw v. Astrue, 412 Fed. App’x 894, 897 (7th Cir.

2011) (unpublished decision) (noting that “RFC determinations are inherently

intertwined with matters of credibility[.]”).

       When a claimant alleges limitations arising from symptoms such as pain, an

ALJ must evaluate the claimant's credibility “to determine the extent to which the

symptoms limit the individual's ability to do basic work activities.” 3 SSR 96-7p,

1996 WL 374186, at *2; 20 C.F.R. § 404.1529(c). In rendering a credibility

determination, the ALJ must make findings “based on a consideration of the entire

case record,” which includes “the medical signs and laboratory findings, the

individual's own statements about the symptoms, any statements and other

information provided by treating or examining physicians or psychologists and

other persons about the symptoms and how they affect the individual, and any

other relevant evidence in the case record.” See 96-7p, 1996 WL 374186, at *3.

       A reviewing court grants an ALJ’s credibility determination “considerable

deference” and will overturn the determination only if it is “patently wrong.” Terry


3The SSA clarified that revised credibility SSR 16-3p applies when ALJs “make
determinations on or after March 28, 2016.” See Notice of Social Security Ruling, 82 Fed.
Reg. 49462 n.27 (Oct. 25, 2017). Because the ALJ issued his opinion on January 11, 2016,
SSR 96-7p is the relevant guidance for this case.
                                             6
v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009) (quoting Prochaska v. Barnhart, 454

F.3d 731, 738 (7th Cir. 2006)) (internal quotation omitted). In making her

determination, the ALJ must consider the factors specified in 20 C.F.R. §

404.1529(c) “and must justify the credibility finding with specific reasons supported

by the record.” Id. However, in conducting its review a court “merely examine[s]

whether the ALJ's determination was reasoned and supported. It is only when the

ALJ's determination lacks any explanation or support that we will declare it to be

‘patently wrong’ and deserving of reversal.” Elder, 529 F.3d at 413-14 (quoting Jens

v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003)) (internal quotation omitted).

      Plaintiff argues, in part, that the ALJ’s RFC is flawed because she failed to

consider the nature of fibromyalgia. Although unclear, Plaintiff seems to argue that

because fibromyalgia’s symptoms are subjective, the ALJ was required to accept as

true Plaintiff’s testimony regarding pain, fatigue, sleep disturbances, and stiffness.

To the extent this is what Plaintiff meant, the Court disagrees, because nothing

requires an ALJ to accept Plaintiff’s testimony as true simply because her condition

may have a subjective symptomology. See Thompson v. Colvin, 575 Fed. App’x 668,

677 (7th Cir. 2014) (unpublished decision) (noting that a diagnosis of fibromyalgia

does not entitle plaintiff to benefits). The ALJ acknowledged that fibromyalgia was

a severe impairment, and reasonably concluded that the condition was not

incapacitating.

      In her decision, the ALJ noted that Plaintiff’s symptoms were well controlled

with medication and that she did not report side effects. See SSR 96-7p (noting that



                                           7
ALJs should consider the effectiveness and side effects of any medication taken to

alleviate pain.) Plaintiff objects, claiming that the ALJ failed to consider potential

side effects. Notably however, there is no evidence that Plaintiff complained of side

effects to doctors. Likewise, there is no evidence that doctors attempted to change

the dosage or inquired into changing pain medications. Where the record does not

contain evidence that a claimant is limited by the side effects of her medications, “it

would be speculation to assume that [the claimant] automatically suffers from those

side effects.” Schaaf v. Astrue, 602 F.3d 869, 876 (7th Cir. 2010); see also Skinner v.

Astrue, 478 F.3d 836, 845 (7th Cir. 2007) (affirming ALJ’s decision to discount

plaintiff’s statements about the severity of symptoms because “the record medical

evidence established that those symptoms are largely controlled with proper

medication and treatment.”) Accordingly, the Court finds no error in the ALJ’s

observation that Plaintiff did not experience side effects.

      In addition, the ALJ discounted Plaintiff’s testimony because she did not

follow up with pain management. See SSR 96-7p (explaining that ALJs should

consider the treatment, other than medication, the individual receives). At the

hearing, the ALJ questioned Plaintiff about her decision not to follow up with pain

management. (R. 54–55.) She stated that, although she was deemed to be a

candidate, she did not follow through because she was not given a free consultation.

(Id.) The ALJ reasonably concluded that if her pain were was severe as alleged,

Plaintiff would have tried harder to obtain pain management. See Schmidt v.

Astrue, 496 F.3d 833, 844 (7th Cir. 2007) (noting that plaintiff’s decision to



                                           8
“voluntarily discontinued physical therapy and [decline] pain management, . . . cast

doubt on the severity of [plaintiff’s] pain and her need to alleviate it”).

      Plaintiff also argues that the ALJ improperly considered Plaintiff’s gap in

treatment, without inquiring as to why those gaps existed. To the extent Plaintiff is

correct, she has “not explained how she was harmed by the ALJ’s failure to explore

her reasons.” See Summers v. Colvin, 634 Fed. App’x 590, 592 (7th Cir. 2016)

(unpublished decision) (noting ALJ’s failure to inquire into reasons for lack of

treatment was harmless error). Indeed, the Seventh Circuit has explained that

“[n]ot all of the ALJ's reasons must be valid as long as enough of them are[.]”

Halsell v. Astrue, 357 Fed. App’x 717, 722 (7th Cir. 2009) (unpublished decision).

Although the ALJ here failed to consider the reasons for Plaintiff's lack of

treatment, she provided several other explanations for her negative credibility

determination.

      Plaintiff’s remaining points are meritless. For example, Plaintiff mistakenly

claims that the ALJ failed to assess the impact pain had on her ability to sleep. The

ALJ explicitly noted that Plaintiff’s poor sleep was likely attributable to other

factors, namely her morning routine and her caffeine intake. (R. 26.) Furthermore,

Plaintiff admitted that medication helped her sleep issues. (Id.) In addition,

Plaintiff asserts that the ALJ failed to consider the effects pain had on her ability to

perform daily activities. Although the ALJ could have provided more analysis, she

did not overstate Plaintiff’s testimony regarding her daily activities. See Jones v.

Astrue, 623 F.3d 1155, 1162 (7th Cir. 2010) (noting that plaintiff’s argument merely



                                            9
asks the court to reweigh the evidence and arrive at a different conclusion).

Ultimately, “the flaws in the ALJ’s reasoning are not enough to undermine the

ALJ’s decision.” Halsell, 357 Fed. App’x at 722.

         B.    Residual Functional Capacity

         Plaintiff contends that the ALJ committed several errors when determining

her RFC. An RFC “represents the most that an individual can do despite his or her

limitations or restrictions.” SSR 96-8p, 1996 WL 374184, at *4; see 20 C.F.R. §

1545(a)(1). This determination is used at step four to determine whether a claimant

is capable of performing his past work, and at step five to determine whether a

claimant is capable of performing other work. See id. at *3-4. An ALJ must make

her RFC determination based on all of the relevant evidence in the case record. Id.

at *5.

         Plaintiff argues that the ALJ's RFC analysis was inadequate because it was

not sufficiently supported by a narrative discussion of the evidence as required by

Social Security Ruling 96-8p. She contends that the ALJ erred by failing to provide

a sufficient function-by-function analysis of her RFC. However, “[a]lthough the ‘RFC

assessment is a function-by-function assessment,’ the expression of a claimant's

RFC need not be articulated function-by-function; a narrative discussion of a

claimant's symptoms and medical source opinions is sufficient.” Knox v. Astrue, 327

Fed. App’x 652, 657 (7th Cir. 2009) (unpublished decision) (quoting SSR 96-8p)

(internal citations omitted).




                                          10
       While not requiring a function-by-function analysis, however, an ALJ's RFC

“assessment must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts (e.g., laboratory findings) and

nonmedical evidence (e.g., daily activities, observations).” SSR 96-8p, 1996 WL

374184, at *7; see Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005). Plaintiff argues that the ALJ's decision did not contain an adequate

narrative discussion because the ALJ merely summarized the medical evidence,

emphasizing favorable evidence and ignoring evidence that contradicted her

conclusion. As an initial point, the Court notes that Plaintiff’s argument is

underdeveloped. Although Plaintiff alleges that the ALJ impermissibly cherry

picked the record, she does not cite to any examples in the record to corroborate her

claim. See Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011) (“Neither the

district court nor this court are obliged to research and construct legal arguments

for parties, especially when they are represented by counsel.”). Similarly, Plaintiff

cites to three cases, but does not discuss them at all. 4 Nonetheless, contrary to

Plaintiff’s contentions, the ALJ provided a sufficient discussion here, and her

decision was supported by substantial evidence. The ALJ specifically reviewed the

medical evidence, (R. 22-27), and cited the opinions of state agency medical




4Although the cases cited by Plaintiff discuss “cherry-picking” it is unclear how the cases
support Plaintiff’s argument, as all three are related to an ALJ’s analysis of mental
impairments. In Yurt v. Colvin, the Seventh Circuit criticized the ALJ for relying on a non-
examining physician who cherry-picked GAF scores. 758 F.3d 850, 859-60 (7th Cir. 2014).
Likewise, in Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013), the court remanded based
on mental impairments, and in Price v. Colvin,794 F.3d 836, 839 (7th Cir. 2015), the court
noted that the ALJ cherry-picked GAF scores.
                                             11
consultants, whose limitations to light work were ultimately incorporated into her

RFC determination. (R. 26.) In this case, the ALJ provided an appropriate narrative

discussion, and her RFC determination was supported by substantial evidence. See

Knox, 327 Fed. App’x at 657 (“The ALJ satisfied the discussion requirements by

analyzing the objective medical evidence, [claimant]'s testimony (and credibility),

and other evidence.”)

       Plaintiff also takes issue with the ALJ’s handling of Alpha 1 antitrypsin

deficiency. 5 She argues that the ALJ “played doctor” by purportedly interpreting

medical evidence. Contrary to Plaintiff’s assertion, however, the ALJ did not

interpret medical evidence. Rather, the ALJ concluded that Plaintiff’s deficiency

was not severe because she was not experiencing symptoms. (R. 21.) Being

diagnosed with an impairment by itself does not mean it imposes any restrictions,

and it is Plaintiff who bears the burden of establishing specific limitations affecting

her capacity to work. Weaver v. Berryhill, No. 17-3562, 2018 WL 3996853, at *3 (7th

Cir. Aug. 20, 2018). In this case, Plaintiff has not established any limitation

stemming from the deficiency. Instead, she speculates that the deficiency “may

contribute to chronic obstructive pulmonary disease (COPD).” There is no evidence

however, that Plaintiff was experiencing lung or liver issues, let alone COPD.




5 Alpha 1 antitrypsin deficiency is a genetic condition which may result in lung or liver
disease. Available at https://ghr.nlm.nih.gov/condition/alpha-1-antitrypsin-deficiency (last
viewed 9/11/2018).
                                            12
       In addition, Plaintiff maintains that the ALJ failed to consider the

“voluminous laboratory reports” that were submitted after the hearing. 6 As with her

cherry-picking argument, Plaintiff does not cite to specific evidence or to relevant

legal authority. Instead, she vaguely asserts that “considerable medical evidence

remains un-adjudicated in the present record.” (Pl.’s Mem. at 9.) To the extent that

Plaintiff is arguing that the ALJ was unaware of the evidence, the Court disagrees.

Notably, the ALJ explicitly references several post-hearing records in her decision.

(R. 24–25), and Plaintiff herself acknowledges that the ALJ referenced post hearing

evidence. 7 Therefore, the Court cannot conclude that the ALJ did not consider the

evidence. Ultimately, Plaintiff has neither provided any evidence contrary to the

ALJ's findings nor demonstrated any legal error in that regard. As such, the Court

affirms the ALJ's decision in its entirety.




6Following the hearing, Plaintiff submitted over 300 pages of medical records, most of which
either pre-date her onset date, or are dated after her DLI. (R. 38.)

7 Plaintiff criticizes the ALJ’s reliance on a CT scan, which was in exhibit 26F, the very
exhibit Plaintiff claims the ALJ did not consider. (Pl.’s Mem. at 9.)
                                              13
                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

19] is denied and the Commissioner’s cross-motion for summary judgment [Doc. No.

27] is granted.




SO ORDERED.                                  ENTERED:




DATE:        November 28, 2018               ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                        14
